

	

		II

		109th CONGRESS

		1st Session

		S. 1919

		IN THE SENATE OF THE UNITED STATES

		

			October 25, 2005

			Mr. Hagel introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend the Immigration and Nationality Act in order to

		  reunify families, to provide for earned adjustment of status, and for other

		  purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Immigrant Accountability Act of

			 2005.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title.

					TITLE I—Access to earned adjustment and mandatory departure and

				reentry

					Sec. 101. Adjustment of status.

					Sec. 102. Mandatory departure and reentry.

					Sec. 103. Correction of Social Security records.

					TITLE II—Family reunification

					Sec. 201. Treatment of immediate relatives with respect to the

				family immigration cap.

					Sec. 202. Reclassification of spouses and minor children of

				legal permanent residents as immediate relatives.

					Sec. 203. Exceptions.

				

			IAccess to earned

			 adjustment and mandatory departure and reentry

			101.Adjustment of

			 status

				(a)In

			 generalChapter 5 of title II of the

			 Immigration and Nationality Act (8

			 U.S.C. 1255 et seq.) is amended by inserting after section 245A the

			 following:

					

						245B.Access to

				earned adjustment(a)Adjustment of

				status

								(1)Principal

				aliensNotwithstanding any other provision of law, the Secretary

				of Homeland Security shall adjust to the status of an alien lawfully admitted

				for permanent residence, an alien who satisfies the following

				requirements:

									(A)ApplicationThe

				alien shall file an application establishing eligibility for adjustment of

				status and pay the fine required under subsection (m) and any additional

				amounts owed under that subsection.

									(B)Continuous

				physical presence

										(i)In

				generalThe alien shall establish that the alien—

											(I)was physically

				present in the United States on or before the date that is 5 years before the

				date of introduction of the Immigrant

				Accountability Act of 2005;

											(II)was not legally

				present in the United States on such date of introduction; and

											(III)did not depart

				from the United States during the 5-year period ending on such date of

				introduction, except for brief, casual, and innocent departures.

											(ii)Legally

				presentFor purposes of this subparagraph, an alien who has

				violated any conditions of his or her visa shall be considered not to be

				legally present in the United States.

										(C)Admissible

				under immigration lawsThe alien shall establish that the alien

				is not inadmissible under section 212(a) except for any provision of that

				section that is waived under subsection (b) of this section.

									(D)Employment in

				United States

										(i)In

				generalThe alien shall have been employed in the United States,

				in the aggregate, for—

											(I)at least 3 years

				during the 5-year period ending on the date of introduction of the

				Immigrant Accountability Act of

				2005; and

											(II)at least 6 years

				after the date of enactment of such Act.

											(ii)Exceptions

											(I)The employment

				requirement in clause (i)(I) shall not apply to an individual who is under 20

				years of age on the date of enactment of the Immigrant Accountability Act of 2005.

											(II)The employment

				requirement in clause (i)(II) shall be reduced for an individual who cannot

				demonstrate employment based on a physical or mental disability or as a result

				of pregnancy.

											(III)The employment

				requirement in clause (i)(II) shall be reduced for an individual who is under

				20 years of age on the date of enactment of the

				Immigrant Accountability Act of

				2005 by a period of time equal to the time period beginning on

				such date of enactment and ending on the date on which the individual reaches

				20 years of age.

											(IV)The employment

				requirements in clause (i) shall be reduced by 1 year for each year of full

				time post-secondary study in the United States during the relevant

				period.

											(iii)PortabilityAn

				alien shall not be required to complete the employment requirements in clause

				(i) with the same employer.

										(iv)Evidence of

				employment

											(I)Conclusive

				documentsFor purposes of satisfying the requirements in clause

				(i), the alien shall submit at least 2 of the following documents for each

				period of employment, which shall be considered conclusive evidence of such

				employment:

												(aa)Records

				maintained by the Social Security Administration.

												(bb)Records

				maintained by an employer, such as pay stubs, time sheets, or employment work

				verification.

												(cc)Records

				maintained by the Internal Revenue Service.

												(dd)Records

				maintained by a union or day labor center.

												(ee)Records

				maintained by any other government agency, such as worker compensation records,

				disability records, or business licensing records.

												(II)Other

				documentsAliens unable to submit documents described in

				subclause (I) shall submit at least 3 other types of reliable documents,

				including sworn declarations, for each period of employment to satisfy the

				requirement in clause (i).

											(III)Intent of

				CongressIt is the intent of Congress that the requirement in

				clause (i) be interpreted and implemented in a manner that recognizes and takes

				into account the difficulties encountered by aliens in obtaining evidence of

				employment due to the undocumented status of the alien.

											(v)Burden of

				proofAn alien applying for adjustment of status under this

				subsection has the burden of proving by a preponderance of the evidence that

				the alien has satisfied the employment requirements in clause (i). An alien may

				satisfy such burden of proof by producing sufficient evidence to show the

				extent of that employment as a matter of just and reasonable inference. Once

				the burden is met, the burden shall shift to the Secretary of Homeland Security

				to disprove the alien’s evidence with a showing which negates the

				reasonableness of the inference to be drawn from the evidence.

										(E)Payment of

				income taxesNot later than the date on which status is adjusted

				under this subsection, the alien shall establish the payment of all Federal and

				State income taxes owed for employment during the period of employment required

				under subparagraph (D)(i). The alien may satisfy such requirement by

				establishing that—

										(i)no such tax

				liability exists;

										(ii)all outstanding

				liabilities have been met; or

										(iii)the alien has

				entered into an agreement for payment of all outstanding liabilities with the

				Internal Revenue Service and with the department of revenue of each State to

				which taxes are owed.

										(F)Basic

				citizenship skills

										(i)In

				generalExcept as provided in clause (ii), the alien shall

				demonstrate that the alien either—

											(I)meets the

				requirements of section 312(a) (relating to minimal understanding of ordinary

				English and a knowledge and understanding of the history and Government of the

				United States); or

											(II)is

				satisfactorily pursuing a course of study, recognized by the Secretary of

				Homeland Security, to achieve such understanding of English and the history and

				Government of the United States.

											(ii)Exceptions

											(I)MandatoryThe

				requirements of clause (i) shall not apply to any person who is unable to

				comply with those requirements because of a physical or developmental

				disability or mental impairment.

											(II)DiscretionaryThe

				Secretary of Homeland Security may waive all or part of the requirements of

				clause (i) in the case of an alien who is 65 years of age or older as of the

				date of the filing of the application for adjustment of status.

											(G)Security and

				law enforcement clearancesThe alien shall submit fingerprints in

				accordance with procedures established by the Secretary of Homeland Security.

				Such fingerprints shall be submitted to relevant Federal agencies to be checked

				against existing databases for information relating to criminal, national

				security, or other law enforcement actions that would render the alien

				ineligible for adjustment of status under this subsection. The relevant Federal

				agencies shall work to ensure that such clearances are completed within 90 days

				of the submission of fingerprints. An appeal of a security clearance

				determination by the Secretary of Homeland Security shall be processed through

				the Department of Homeland Security.

									(H)Military

				selective serviceThe alien shall establish that if the alien is

				within the age period required under the Military Selective Service Act (50

				U.S.C. App. 451 et seq.) that such alien has registered under that Act.

									(I)Adjustment of

				statusAn alien may not adjust to an immigrant classification

				under this section until after the earlier of—

										(i)the consideration

				of all applications filed under section 201, 202, or 203 before the date of

				enactment of this section; or

										(ii)8 years after

				the date of enactment of this section.

										(2)Spouses and

				children

									(A)In

				general

										(i)Adjustment of

				statusNotwithstanding any other provision of law, the Secretary

				of Homeland Security shall, if otherwise eligible under subparagraph (B),

				adjust the status to that of a lawful permanent resident for—

											(I)the spouse, or

				child who was under 21 years of age on the date of enactment of the

				Immigrant Accountability Act of

				2005, of an alien who adjusts status or is eligible to adjust

				status to that of a permanent resident under paragraph (1); or

											(II)an alien who,

				within 5 years preceding the date of enactment of the

				Immigrant Accountability Act of

				2005, was the spouse or child of an alien who adjusts status to

				that of a permanent resident under paragraph (1), if—

												(aa)the termination

				of the qualifying relationship was connected to domestic violence; or

												(bb)the spouse or

				child has been battered or subjected to extreme cruelty by the spouse or parent

				who adjusts status or is eligible to adjust status to that of a permanent

				resident under paragraph (1).

												(ii)Application of

				other lawIn acting on applications filed under this paragraph

				with respect to aliens who have been battered or subjected to extreme cruelty,

				the Secretary of Homeland Security shall apply the provisions of section

				204(a)(1)(J) and the protections, prohibitions, and penalties under section 384

				of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8

				U.S.C. 1367).

										(B)Grounds of

				inadmissibility not applicableIn establishing admissibility to

				the United States, the spouse or child described in subparagraph (A) shall

				establish that they are not inadmissible under section 212(a), except for any

				provision of that section that is waived under subsection (b) of this

				section.

									(C)Security and

				law enforcement clearanceThe spouse or child, if that child is

				14 years of age or older, described in subparagraph (A) shall submit

				fingerprints in accordance with procedures established by the Secretary of

				Homeland Security. Such fingerprints shall be submitted to relevant Federal

				agencies to be checked against existing databases for information relating to

				criminal, national security, or other law enforcement actions that would render

				the alien ineligible for adjustment of status under this subsection. The

				relevant Federal agencies shall work to ensure that such clearances are

				completed within 90 days of the submission of fingerprints. An appeal of a

				denial by the Secretary of Homeland Security shall be processed through the

				Department of Homeland Security.

									(3)Nonapplicability

				of numerical limitationsWhen an alien is granted lawful

				permanent resident status under this subsection, the number of immigrant visas

				authorized to be issued under any provision of this Act shall not be

				reduced.

								(b)Grounds of

				inadmissibility

								(1)Applicable

				provisionsIn the determination of an alien’s admissibility under

				paragraphs (1)(C) and (2) of subsection (a), the following provisions of

				section 212(a) shall apply and may not be waived by the Secretary of Homeland

				Security under paragraph (3)(A):

									(A)Paragraph (1)

				(relating to health).

									(B)Paragraph (2)

				(relating to criminals).

									(C)Paragraph (3)

				(relating to security and related grounds).

									(D)Subparagraphs (A)

				and (C) of paragraph (10) (relating to polygamists and child abductors).

									(2)Grounds of

				inadmissibility not applicableThe provisions of paragraphs (5),

				(6)(A), (6)(B), (6)(C), (6)(F), (6)(G), (7), (9), and (10)(B) of section 212(a)

				shall not apply to an alien who is applying for adjustment of status under

				subsection (a).

								(3)Waiver of other

				grounds

									(A)In

				generalExcept as provided in paragraph (1), the Secretary of

				Homeland Security may waive any provision of section 212(a) in the case of

				individual aliens for humanitarian purposes, to ensure family unity, or when it

				is otherwise in the public interest.

									(B)ConstructionNothing

				in this paragraph shall be construed as affecting the authority of the

				Secretary of Homeland Security, other than under this subparagraph, to waive

				the provisions of section 212(a).

									(4)Special rule

				for determination of public chargeAn alien is not ineligible for

				adjustment of status under subsection (a) by reason of a ground of

				inadmissibility under section 212(a)(4) if the alien establishes a history of

				employment in the United States evidencing self-support without public cash

				assistance.

								(5)Special rule

				for individuals where there is no commercial purposeAn alien is

				not ineligible for adjustment of status under subsection (a) by reason of a

				ground of inadmissibility under section 212(a)(6)(E) if the alien establishes

				that the action referred to in that section was taken for humanitarian

				purposes, to ensure family unity, or was otherwise in the public

				interest.

								(6)Applicability

				of other provisionsSection 241(a)(5) and section 240B(d) shall

				not apply with respect to an alien who is applying for adjustment of status

				under subsection (a).

								(c)Treatment of

				applicants

								(1)In

				generalAn alien who files an application under subsection

				(a)(1)(A) for adjustment of status, including a spouse or child who files for

				adjustment of status under subsection (b)—

									(A)shall be granted

				employment authorization pending final adjudication of the alien’s application

				for adjustment of status;

									(B)shall be granted

				permission to travel abroad pursuant to regulation pending final adjudication

				of the alien’s application for adjustment of status;

									(C)shall not be

				detained, determined inadmissible or deportable, or removed pending final

				adjudication of the alien’s application for adjustment of status, unless the

				alien commits an act which renders the alien ineligible for such adjustment of

				status; and

									(D)shall not be

				considered an unauthorized alien as defined in section 274A(h)(3) until such

				time as employment authorization under subparagraph (A) is denied.

									(2)Document of

				authorizationThe Secretary of Homeland Security shall provide

				each alien described in paragraph (1) with a counterfeit-resistant document of

				authorization that—

									(A)meets all current

				requirements established by the Secretary of Homeland Security for travel

				documents, including the requirements under section 403 of the Illegal

				Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a

				note); and

									(B)reflects the

				benefits and status set forth in paragraph (1).

									(3)Security and

				law enforcement clearanceBefore an alien is granted employment

				authorization or permission to travel under paragraph (1), the alien shall be

				required to undergo a name check against existing databases for information

				relating to criminal, national security, or other law enforcement actions. The

				relevant Federal agencies shall work to ensure that such name checks are

				completed not later than 90 days after the date on which the name check is

				requested.

								(4)Termination of

				proceedingsAn alien in removal proceedings who establishes prima

				facie eligibility for adjustment of status under subsection (a) shall be

				entitled to termination of the proceedings pending the outcome of the alien’s

				application, unless the removal proceedings are based on criminal or national

				security grounds.

								(d)Apprehension

				before application periodThe Secretary of Homeland Security

				shall provide that in the case of an alien who is apprehended before the

				beginning of the application period described in subsection (a) and who can

				establish prima facie eligibility to have the alien’s status adjusted under

				that subsection (but for the fact that the alien may not apply for such

				adjustment until the beginning of such period), until the alien has had the

				opportunity during the first 180 days of the application period to complete the

				filing of an application for adjustment, the alien may not be removed from the

				United States unless the alien is removed on the basis that the alien has

				engaged in criminal conduct or is a threat to the national security of the

				United States.

							(e)Confidentiality

				of information

								(1)In

				generalExcept as otherwise provided in this section, no Federal

				agency or bureau, nor any officer or employee of such agency or bureau,

				may—

									(A)use the

				information furnished by the applicant pursuant to an application filed under

				paragraph (1) or (2) of subsection (a) for any purpose other than to make a

				determination on the application;

									(B)make any

				publication through which the information furnished by any particular applicant

				can be identified; or

									(C)permit anyone

				other than the sworn officers and employees of such agency, bureau, or approved

				entity, as approved by the Secretary of Homeland Security, to examine

				individual applications that have been filed.

									(2)Required

				disclosuresThe Secretary of Homeland Security and the Secretary

				of State shall provide the information furnished pursuant to an application

				filed under paragraph (1) or (2) of subsection (a), and any other information

				derived from such furnished information, to a duly recognized law enforcement

				entity in connection with a criminal investigation or prosecution or a national

				security investigation or prosecution, in each instance about an individual

				suspect or group of suspects, when such information is requested in writing by

				such entity.

								(3)Criminal

				penaltyAny person who knowingly uses, publishes, or permits

				information to be examined in violation of this subsection shall be fined not

				more than $10,000.

								(f)Penalties for

				false statements in applications

								(1)Criminal

				penalty

									(A)ViolationIt

				shall be unlawful for any person to—

										(i)file or assist in

				filing an application for adjustment of status under this section and knowingly

				and willfully falsify, conceal, or cover up a material fact or make any false,

				fictitious, or fraudulent statements or representations, or make or use any

				false writing or document knowing the same to contain any false, fictitious, or

				fraudulent statement or entry; or

										(ii)create or supply

				a false writing or document for use in making such an application.

										(B)PenaltyAny

				person who violates subparagraph (A) shall be fined in accordance with title

				18, United States Code, or imprisoned not more than 5 years, or both.

									(2)InadmissibilityAn

				alien who is convicted of a crime under paragraph (1) shall be considered to be

				inadmissible to the United States.

								(3)ExceptionNotwithstanding

				paragraphs (1) and (2), any alien or other entity (including an employer or

				union) that submits an employment record that contains incorrect data that the

				alien used in order to obtain such employment, shall not have violated this

				subsection.

								(g)Ineligibility

				for public benefitsFor purposes of section 403 of the Personal

				Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613),

				an alien whose status has been adjusted in accordance with subsection (a) shall

				not be eligible for any Federal means-tested public benefit unless the alien

				meets the alien eligibility criteria for such benefit under title IV of such

				Act (8 U.S.C. 1601 et seq.).

							(h)Relationships

				of application to certain orders

								(1)In

				generalAn alien who is present in the United States and has been

				ordered excluded, deported, removed, or to depart voluntarily from the United

				States or is subject to reinstatement of removal under any provision of this

				Act may, notwithstanding such order, apply for adjustment of status under

				subsection (a). Such an alien shall not be required, as a condition of

				submitting or granting such application, to file a separate motion to reopen,

				reconsider, or vacate the exclusion, deportation, removal or voluntary

				departure order. If the Secretary of Homeland Security grants the application,

				the order shall be canceled. If the Secretary of Homeland Security renders a

				final administrative decision to deny the application, such order shall be

				effective and enforceable. Nothing in this paragraph shall affect the review or

				stay of removal under subsection (j).

								(2)Stay of

				removalThe filing of an application described in paragraph (1)

				shall stay the removal or detainment of the alien pending final adjudication of

				the application, unless the removal or detainment of the alien is based on

				criminal or national security grounds.

								(i)Application of

				other provisionsNothing in this section shall preclude an alien

				who may be eligible to be granted adjustment of status under subsection (a)

				from seeking such status under any other provision of law for which the alien

				may be eligible.

							(j)Administrative

				and judicial review

								(1)In

				generalExcept as provided in this subsection, there shall be no

				administrative or judicial review of a determination respecting an application

				for adjustment of status under subsection (a).

								(2)Administrative

				review

									(A)Single level of

				administrative appellate reviewThe Secretary of Homeland

				Security shall establish an appellate authority to provide for a single level

				of administrative appellate review of a determination respecting an application

				for adjustment of status under subsection (a).

									(B)Standard for

				reviewAdministrative appellate review referred to in

				subparagraph (A) shall be based solely upon the administrative record

				established at the time of the determination on the application and upon the

				presentation of additional or newly discovered evidence during the time of the

				pending appeal.

									(3)Judicial

				review

									(A)Direct

				reviewA person whose application for adjustment of status under

				subsection (a) is denied after administrative appellate review under paragraph

				(2) may seek review of such denial, in accordance with chapter 7 of title 5,

				United States Code, before the United States district court for the district in

				which the person resides.

									(B)Review after

				removal proceedingsThere shall be judicial review in the Federal

				courts of appeal of the denial of an application for adjustment of status under

				subsection (a) in conjunction with judicial review of an order of removal,

				deportation, or exclusion, but only if the validity of the denial has not been

				upheld in a prior judicial proceeding under subparagraph (A). Notwithstanding

				any other provision of law, the standard for review of such a denial shall be

				governed by subparagraph (C).

									(C)Standard for

				judicial reviewJudicial review of a denial of an application

				under this section shall be based solely upon the administrative record

				established at the time of the review. The findings of fact and other

				determinations contained in the record shall be conclusive unless the applicant

				can establish abuse of discretion or that the findings are directly contrary to

				clear and convincing facts contained in the record, considered as a

				whole.

									(4)Stay of

				removalAliens seeking administrative or judicial review under

				this subsection shall not be removed from the United States until a final

				decision is rendered establishing ineligibility under this section, unless such

				removal is based on criminal or national security grounds.

								(k)Dissemination

				of information on adjustment programDuring the 12 months

				following the issuance of final regulations in accordance with subsection (o),

				the Secretary of Homeland Security, in cooperation with approved entities,

				approved by the Secretary of Homeland Security, shall broadly disseminate

				information respecting adjustment of status under this section and the

				requirements to be satisfied to obtain such status. The Secretary of Homeland

				Security shall also disseminate information to employers and labor unions to

				advise them of the rights and protections available to them and to workers who

				file applications under this section. Such information shall be broadly

				disseminated, in the languages spoken by the top 15 source countries of the

				aliens who would qualify for adjustment of status under this section, including

				to television, radio, and print media such aliens would have access to.

							(l)Employer

				protections

								(1)Immigration

				status of alienEmployers of aliens applying for adjustment of

				status under this section shall not be subject to civil and criminal tax

				liability relating directly to the employment of such alien.

								(2)Provision of

				employment recordsEmployers that provide unauthorized aliens

				with copies of employment records or other evidence of employment pursuant to

				an application for adjustment of status under this section or any other

				application or petition pursuant to other provisions of the immigration laws,

				shall not be subject to civil and criminal liability pursuant to section 274A

				for employing such unauthorized aliens.

								(3)Applicability

				of other lawNothing in this subsection shall be used to shield

				an employer from liability pursuant to section 274B or any other labor and

				employment law provisions.

								(m)Authorization

				of funds; fines

								(1)Authorization

				of appropriationsThere are authorized to be appropriated to the

				Department of Homeland Security such sums as are necessary to commence the

				processing of applications filed under this section.

								(2)FineAn

				alien who files an application under this section shall pay a fine commensurate

				with levels charged by the Department of Homeland Security for other

				applications for adjustment of status.

								(3)Additional

				amounts owedPrior to the adjudication of an application for

				adjustment of status filed under this section, the alien shall pay an amount

				equaling $2,000, but such amount shall not be required from an alien under the

				age of 18.

								(4)Use of amounts

				collectedThe Secretary of Homeland Security shall deposit

				payments received under this subsection in the Immigration Examinations Fee

				Account, and these payments in such account shall be available, without fiscal

				year limitation, such that—

									(A)80 percent of

				such funds shall be available to the Department of Homeland Security for border

				security purposes;

									(B)10 percent of

				such funds shall be available to the Department of Homeland Security for

				implementing and processing applications under this section; and

									(C)10 percent of

				such funds shall be available to the Department of Homeland Security and the

				Department of State to cover administrative and other expenses incurred in

				connection with the review of applications filed by immediate relatives as a

				result of the amendments made by title II of the

				Immigrant Accountability Act of

				2005.

									(n)Mandatory

				departure and reentryAny alien who is physically present in the

				United States on the date of introduction of the

				Immigrant Accountability Act of

				2005 who seeks to adjust status under this section but does not

				satisfy the requirements of subparagraph (B) or (D) of subsection (a)(1) shall

				be eligible to depart the United States and to seek admission as a nonimmigrant

				or immigrant alien as described in section 245C.

							(o)Issuance of

				regulationsNot later than 120 days after the date of enactment

				of the Immigrant Accountability Act of

				2005, the Secretary of Homeland Security shall issue regulations

				to implement this

				section.

							.

				(b)Table of

			 contentsThe table of contents for the

			 Immigration and Nationality Act (8

			 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section

			 245A the following:

					

						

							245B. Access to Earned

				Adjustment.

						

						.

				102.Mandatory

			 departure and reentry

				(a)In

			 generalChapter 5 of title II of the

			 Immigration and Nationality Act (8

			 U.S.C. 1255 et seq.), as amended by section 101(a), is further amended by

			 inserting after section 245B the following:

					

						245C.Mandatory

				departure and reentry(a)In

				generalThe Secretary of Homeland Security may grant Deferred

				Mandatory Departure status to aliens who are in the United States illegally to

				allow such aliens time to depart the United States and to seek admission as a

				nonimmigrant or immigrant alien.

							(b)RequirementsAn

				alien desiring an adjustment of status under subsection (a) shall meet the

				following requirements:

								(1)PresenceThe

				alien shall establish that the alien—

									(A)was physically

				present in the United States on the date of introduction of the

				Immigrant Accountability Act of

				2005;

									(B)has been

				continuously in the United States since such date, except for brief, casual,

				and innocent departures; and

									(C)was not legally

				present in the United States on that date under any classification set forth in

				section 101(a)(15).

									(2)Employment

									(A)In

				generalThe alien shall establish that the alien—

										(i)was employed in

				the United States, whether full time, part time, seasonally, or self-employed,

				before the date on which the Secure America and Orderly Immigration Act was

				introduced; and

										(ii)has been

				employed in the United States since that date.

										(B)Evidence of

				employment

										(i)In

				generalAn alien may conclusively establish employment status in

				compliance with subparagraph (A) by submitting to the Secretary of Homeland

				Security records demonstrating such employment maintained by—

											(I)the Social

				Security Administration, Internal Revenue Service, or by any other Federal,

				State, or local government agency;

											(II)an employer;

				or

											(III)a labor union,

				day labor center, or an organization that assists workers in matters related to

				employment.

											(ii)Other

				documentsAn alien who is unable to submit a document described

				in subclauses (I) through (III) of clause (i) may satisfy the requirement in

				subparagraph (A) by submitting to the Secretary at least 2 other types of

				reliable documents that provide evidence of employment, including—

											(I)bank

				records;

											(II)business

				records;

											(III)sworn

				affidavits from nonrelatives who have direct knowledge of the alien's work;

				or

											(IV)remittance

				records.

											(iii)Intent of

				congressIt is the intent of Congress that the requirement in

				this subsection be interpreted and implemented in a manner that recognizes and

				takes into account the difficulties encountered by aliens in obtaining evidence

				of employment due to the undocumented status of the alien.

										(iv)Burden of

				proofAn alien who is applying for adjustment of status under

				this section has the burden of proving by a preponderance of the evidence that

				the alien has satisfied the requirements of this subsection. An alien may meet

				such burden of proof by producing sufficient evidence to demonstrate such

				employment as a matter of reasonable inference.

										(3)Admissibility

									(A)In

				generalThe alien shall establish that such alien—

										(i)is admissible to

				the United States, except as provided as in (B); and

										(ii)has not assisted

				in the persecution of any person or persons on account of race, religion,

				nationality, membership in a particular social group, or political

				opinion.

										(B)Grounds not

				applicableThe provisions of paragraphs (5), (6)(A), and (7) of

				section 212(a) shall not apply.

									(C)WaiverThe

				Secretary of Homeland Security may waive any other provision of section 212(a),

				or a ground of ineligibility under paragraph (4), in the case of individual

				aliens for humanitarian purposes, to assure family unity, or when it is

				otherwise in the public interest.

									(4)IneligibleThe

				alien is ineligible for Deferred Mandatory Departure status if the

				alien—

									(A)has been ordered

				excluded, deported, removed, or to depart voluntarily from the United States;

				or

									(B)fails to comply

				with any request for information by the Secretary of Homeland Security.

									(5)Medical

				examinationThe alien may be required, at the alien’s expense, to

				undergo such a medical examination (including a determination of immunization

				status) as is appropriate and conforms to generally accepted professional

				standards of medical practice.

								(6)TerminationThe

				Secretary of Homeland Security may terminate an alien’s Deferred Mandatory

				Departure status if—

									(A)the Secretary of

				Homeland Security determines that the alien was not in fact eligible for such

				status; or

									(B)the alien commits

				an act that makes the alien removable from the United States.

									(7)Application

				content and waiver

									(A)Application

				formThe Secretary of Homeland Security shall create an

				application form that an alien shall be required to complete as a condition of

				obtaining Deferred Mandatory Departure status.

									(B)ContentIn

				addition to any other information that the Secretary requires to determine an

				alien’s eligibility for Deferred Mandatory Departure, the Secretary shall

				require an alien to answer questions concerning the alien’s physical and mental

				health, criminal history, gang membership, renunciation of gang affiliation,

				immigration history, involvement with groups or individuals that have engaged

				in terrorism, genocide, persecution, or who seek the overthrow of the United

				States Government, voter registration history, claims to United States

				citizenship, and tax history.

									(C)WaiverThe

				Secretary of Homeland Security shall require an alien to include with the

				application a waiver of rights that explains to the alien that, in exchange for

				the discretionary benefit of obtaining Deferred Mandatory Departure status, the

				alien agrees to waive any right to administrative or judicial review or appeal

				of an immigration officer’s determination as to the alien’s eligibility, or to

				contest any removal action, other than on the basis of an application for

				asylum or restriction of removal pursuant to the provisions contained in

				section 208 or 241(b)(3), or under the Convention Against Torture and Other

				Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December

				10, 1984, or cancellation of removal pursuant to section 240A(a).

									(D)KnowledgeThe

				Secretary of Homeland Security shall require an alien to include with the

				application a signed certification in which the alien certifies that the alien

				has read and understood all of the questions and statements on the application

				form, and that the alien certifies under penalty of perjury under the laws of

				the United States that the application, and any evidence submitted with it, are

				all true and correct, and that the applicant authorizes the release of any

				information contained in the application and any attached evidence for law

				enforcement purposes.

									(c)Implementation

				and application time periods

								(1)In

				generalThe Secretary of Homeland Security shall ensure that the

				application process is secure and incorporates antifraud protection. The

				Secretary of Homeland Security shall interview an alien to determine

				eligibility for Deferred Mandatory Departure status and shall utilize biometric

				authentication at time of document issuance.

								(2)Initial receipt

				of applicationsThe Secretary of Homeland Security shall begin

				accepting applications for Deferred Mandatory Departure status not later than 3

				months after the date on which the application form is first made

				available.

								(3)ApplicationAn

				alien must submit an initial application for Deferred Mandatory Departure

				status not later than 6 months after the date on which the application form is

				first made available. An alien that fails to comply with this requirement is

				ineligible for Deferred Mandatory Departure status.

								(4)Completion of

				processingThe Secretary of Homeland Security shall ensure that

				all applications for Deferred Mandatory Departure status are processed not

				later than 12 months after the date on which the application form is first made

				available.

								(d)Security and

				law enforcement background checksAn alien may not be granted

				Deferred Mandatory Departure status unless the alien submits biometric data in

				accordance with procedures established by the Secretary of Homeland Security.

				The Secretary of Homeland Security may not grant Deferred Mandatory Departure

				status until all appropriate background checks are completed to the

				satisfaction of the Secretary of Homeland Security.

							(e)Acknowledgment

								(1)In

				generalAn alien who applies for Deferred Mandatory Departure

				status shall submit to the Secretary of Homeland Security—

									(A)an acknowledgment

				made in writing and under oath that the alien—

										(i)is unlawfully

				present in the United States and subject to removal or deportation, as

				appropriate, under this Act; and

										(ii)understands the

				terms of the terms of Deferred Mandatory Departure;

										(B)any Social

				Security account number or card in the possession of the alien or relied upon

				by the alien;

									(C)any false or

				fraudulent documents in the alien’s possession.

									(2)Use of

				informationNone of the documents or other information provided

				in accordance with paragraph (1) may be used in a criminal proceeding against

				the alien providing such documents or information.

								(f)Mandatory

				departure

								(1)In

				generalThe Secretary of Homeland Security shall grant Deferred

				Mandatory Departure status to an alien who meets the requirements of this

				section for a period not to exceed 3 years.

								(2)Registration at

				time of departureAn alien granted Deferred Mandatory Departure

				shall—

									(A)depart from the

				United States before the expiration of the period of Deferred Mandatory

				Departure status;

									(B)register with the

				Secretary of Homeland Security at the time of departure; and

									(C)surrender any

				evidence of Deferred Mandatory Departure status at the time of

				departure.

									(3)Application for

				readmissionAn alien under this section may apply for admission

				to the United States as an immigrant or nonimmigrant while in the United States

				or from any location outside of the United States, but may not be granted

				admission until the alien has departed from the United States in accordance

				with paragraph (2).

								(4)Effect of

				readmission on spouse or childThe spouse or child of an alien

				granted Deferred Mandatory Departure and subsequently granted an immigrant or

				nonimmigrant visa before departing the United States shall be—

									(A)deemed to have

				departed under this section upon the successful admission of the principal

				alien; and

									(B)eligible for the

				derivative benefits associated with the immigrant or nonimmigrant visa granted

				to the principal alien without regard to numerical caps related to such

				visas.

									(5)WaiversThe

				Secretary of Homeland Security may waive the departure requirement under this

				subsection if the alien—

									(A)is granted an

				immigrant or nonimmigrant visa; and

									(B)can demonstrate

				that the departure of the alien would create a substantial hardship on the

				alien or an immediate family member of the alien.

									(6)Return in legal

				statusAn alien who complies with the terms of Deferred Mandatory

				Departure status and who departs before the expiration of such status—

									(A)shall not be

				subject to section 212(a)(9)(B); and

									(B)if otherwise

				eligible, may immediately seek admission as a nonimmigrant or immigrant.

									(7)Failure to

				departAn alien who fails to depart the United States prior to

				the expiration of Mandatory Deferred Departure status is not eligible and may

				not apply for or receive any immigration relief or benefit under this Act or

				any other law for a period of 10 years, with the exception of section 208 or

				241(b)(3) or the Convention Against Torture and Other Cruel, Inhuman or

				Degrading Treatment or Punishment, done at New York December 10, 1984, in the

				case of an alien who indicates either an intention to apply for asylum under

				section 208 or a fear of persecution or torture.

								(8)Penalties for

				delayed departureAn alien who fails to depart immediately shall

				be subject to—

									(A)no fine if the

				alien departs not later than 1 year after the grant of Deferred Mandatory

				Departure;

									(B)a fine of $2,000

				if the alien does not depart within 2 years after the grant of Deferred

				Mandatory Departure; and

									(C)a fine of $3,000

				if the alien does not depart within 3 years after the grant of Deferred

				Mandatory Departure.

									(g)Evidence of

				Deferred Mandatory Departure statusEvidence of Deferred

				Mandatory Departure status shall be machine-readable and tamper-resistant,

				shall allow for biometric authentication, and shall comply with the

				requirements under section 403 of the Illegal Immigration Reform and Immigrant

				Responsibility Act of 1996 (8 U.S.C. 1324a note). The Secretary of Homeland

				Security is authorized to incorporate integrated-circuit technology into the

				document. The Secretary of Homeland Security shall consult with the Forensic

				Document Laboratory in designing the document. The document may serve as a

				travel, entry, and work authorization document during the period of its

				validity. The document may be accepted by an employer as evidence of employment

				authorization and identity under section 274A(b)(1)(B).

							(h)Terms of

				status

								(1)ReportingDuring

				the period of Deferred Mandatory Departure, an alien shall comply with all

				registration requirements under section 264.

								(2)Travel

									(A)An alien granted

				Deferred Mandatory Departure is not subject to section 212(a)(9) for any

				unlawful presence that occurred prior to the Secretary of Homeland Security

				granting the alien Deferred Mandatory Departure status.

									(B)Under regulations

				established by the Secretary of Homeland Security, an alien granted Deferred

				Mandatory Departure—

										(i)may travel

				outside of the United States and may be readmitted if the period of Deferred

				Mandatory Departure status has not expired; and

										(ii)must establish

				at the time of application for admission that the alien is admissible under

				section 212.

										(C)Effect on

				period of authorized admissionTime spent outside the United

				States under subparagraph (B) shall not extend the period of Deferred Mandatory

				Departure status.

									(3)BenefitsDuring

				the period in which an alien is granted Deferred Mandatory Departure under this

				section—

									(A)the alien shall

				not be considered to be permanently residing in the United States under the

				color of law and shall be treated as a nonimmigrant admitted under section 214;

				and

									(B)the alien may be

				deemed ineligible for public assistance by a State (as defined in section

				101(a)(36)) or any political subdivision thereof which furnishes such

				assistance.

									(i)Prohibition on

				change of status or adjustment of statusBefore leaving the

				United States, an alien granted Deferred Mandatory Departure status may not

				apply to change status under section 248.

							(j)Application

				fee

								(1)In

				generalAn alien seeking a grant of Deferred Mandatory Departure

				status shall submit, in addition to any other fees authorized by law, an

				application fee of $1,000.

								(2)Use of

				feeThe fees collected under paragraph (1) shall be available for

				use by the Secretary of Homeland Security for activities to identify, locate,

				or remove illegal aliens.

								(k)Family

				members

								(1)In

				generalSubject subsection (f)(4), the spouse or child of an

				alien granted Deferred Mandatory Departure status is subject to the same terms

				and conditions as the principal alien.

								(2)Application

				fee

									(A)In

				generalThe spouse or child of an alien seeking Deferred

				Mandatory Departure status shall submit, in addition to any other fee

				authorized by law, an additional fee of $500.

									(B)Use of

				feeThe fees collected under subparagraph (A) shall be available

				for use by the Secretary of Homeland Security for activities to identify,

				locate, or remove aliens who are removable under section 237.

									(l)Employment

								(1)In

				generalAn alien who has applied for or has been granted Deferred

				Mandatory Departure status may be employed in the United States.

								(2)Continuous

				employmentAn alien granted Deferred Mandatory Departure status

				must be employed while in the United States. An alien who fails to be employed

				for 60 days is ineligible for hire until the alien has departed the United

				States and reentered. The Secretary of Homeland Security may reauthorize an

				alien for employment without requiring the alien’s departure from the United

				States.

								(m)Enumeration of

				Social Security numberThe Secretary of Homeland Security, in

				coordination with the Commissioner of the Social Security system, shall

				implement a system to allow for the enumeration of a Social Security number and

				production of a Social Security card at the time the Secretary of Homeland

				Security grants an alien Deferred Mandatory Departure status.

							(n)Penalties for

				false statements in application for Deferred Mandatory Departure

								(1)Criminal

				penalty

									(A)ViolationIt

				shall be unlawful for any person—

										(i)to file or assist

				in filing an application for adjustment of status under this section and

				knowingly and willfully falsify, misrepresent, conceal, or cover up a material

				fact or make any false, fictitious, or fraudulent statements or

				representations, or make or use any false writing or document knowing the same

				to contain any false, fictitious, or fraudulent statement or entry; or

										(ii)to create or

				supply a false writing or document for use in making such an

				application.

										(B)PenaltyAny

				person who violates subparagraph (A) shall be fined in accordance with title

				18, United States Code, imprisoned not more than 5 years, or both.

									(2)InadmissibilityAn

				alien who is convicted of a crime under paragraph (1) shall be considered to be

				inadmissible to the United States on the ground described in section

				212(a)(6)(C)(i).

								(o)Relation to

				cancellation of removalWith respect to an alien granted Deferred

				Mandatory Departure status under this section, the period of such status shall

				not be counted as a period of physical presence in the United States for

				purposes of section 240A(a), unless the Secretary of Homeland Security

				determines that extreme hardship exists.

							(p)Waiver of

				rightsAn alien is not eligible for Deferred Mandatory Departure

				status, unless the alien has waived any right to contest, other than on the

				basis of an application for asylum, restriction of removal, or protection under

				the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment

				or Punishment, done at New York December 10, 1984, or cancellation of removal

				pursuant to section 240A(a), any action for deportation or removal of the alien

				that is instituted against the alien subsequent to a grant of Deferred

				Mandatory Departure status.

							(q)Denial of

				discretionary reliefThe determination of whether an alien is

				eligible for a grant of Deferred Mandatory Departure status is solely within

				the discretion of the Secretary of Homeland Security. Notwithstanding any other

				provision of law, no court shall have jurisdiction to review—

								(1)any judgment

				regarding the granting of relief under this section; or

								(2)any other

				decision or action of the Secretary of Homeland Security the authority for

				which is specified under this section to be in the discretion of the Secretary,

				other than the granting of relief under section 208(a).

								(r)Judicial

				review

								(1)Limitations on

				reliefWithout regard to the nature of the action or claim and

				without regard to the identity of the party or parties bringing the action, no

				court may—

									(A)enter

				declaratory, injunctive, or other equitable relief in any action pertaining

				to—

										(i)an order or

				notice denying an alien a grant of Deferred Mandatory Departure status or any

				other benefit arising from such status; or

										(ii)an order of

				removal, exclusion, or deportation entered against an alien after a grant of

				Deferred Mandatory Departure status; or

										(B)certify a class

				under Rule 23 of the Federal Rules of Civil Procedure in any action for which

				judicial review is authorized under a subsequent paragraph of this

				subsection.

									(2)Challenges to

				validity

									(A)In

				generalAny right or benefit not otherwise waived or limited

				pursuant this section is available in an action instituted in the United States

				District Court for the District of Columbia, but shall be limited to

				determinations of—

										(i)whether such

				section, or any regulation issued to implement such section, violates the

				Constitution of the United States; or

										(ii)whether such a

				regulation, or a written policy directive, written policy guideline, or written

				procedure issued by or under the authority of the Secretary of Homeland

				Security to implement such section, is not consistent with applicable

				provisions of this section or is otherwise in violation of

				law.

										.

				(b)Table of

			 contentsThe table of contents for the

			 Immigration and Nationality Act (8

			 U.S.C. 1101 et seq.), as amended by section 101(b) is amended by inserting

			 after the item relating to section 245B the following:

					

						

							245C. Mandatory Departure and

				Reentry.

						

						.

				(c)Conforming

			 amendmentAmend section 237(a)(2)(A)(i)(II) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1227(a)(2)(A)(i)(II)) is amended by striking the period at the end and

			 inserting (or 6 months in the case of an alien granted Deferred

			 Mandatory Departure status under section 245C),.

				(d)Statutory

			 constructionNothing in this section, or any amendment made by

			 this section, shall be construed to create any substantive or procedural right

			 or benefit that is legally enforceable by any party against the United States

			 or its agencies or officers or any other person.

				(e)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 amounts as may be necessary for facilities, personnel (including consular

			 officers), training, technology, and processing necessary to carry out the

			 amendments made by this section.

				103.Correction of

			 Social Security recordsSection 208(e)(1) of the

			 Social Security Act (42 U.S.C.

			 408(e)(1)) is amended—

				(1)in subparagraph

			 (B), by striking or at the end of clause (ii);

				(2)in subparagraph

			 (C), by inserting or at the end;

				(3)by inserting

			 after subparagraph (C) the following:

					

						(D)whose status is

				adjusted to that of lawful permanent resident under section 245B of the

				Immigration and Nationality

				Act,

						;

				and

				(4)by striking

			 1990. and inserting 1990, or in the case of an alien

			 described in subparagraph (D), if such conduct is alleged to have occurred

			 prior to the date on which the alien became lawfully admitted for temporary

			 residence..

				IIFamily

			 reunification

			201.Treatment of

			 immediate relatives with respect to the family immigration cap

				(a)Exemption of

			 immediate relatives from family sponsored immigrant capSection

			 201(c)(1)(A) of the Immigration and Nationality

			 Act (8 U.S.C. 1151(c)(1)(A)) is amended by striking clauses (i),

			 (ii), and (iii) and inserting the following:

					

						(i)480,000, minus

						(ii)the number computed under paragraph

				(3), plus

						(iii)the number (if any) computed under

				paragraph

				(2).

						.

				(b)Technical and

			 conforming amendmentsSection 201(c) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1151(c)) is amended—

					(1)by striking

			 paragraph (2); and

					(2)by redesignating

			 paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4),

			 respectively.

					202.Reclassification

			 of spouses and minor children of legal permanent residents as immediate

			 relatives

				(a)Immediate

			 relativesSection 201(b)(2)(A)(i) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1151(b)(2)(A)(i)) is amended—

					(1)in the first

			 sentence, by inserting or the spouses and children of aliens lawfully

			 admitted for permanent residence, after United

			 States,;

					(2)in the second

			 sentence—

						(A)by inserting

			 or lawful permanent resident after citizen each

			 place that term appears; and

						(B)by inserting

			 or lawful permanent resident’s after citizen’s

			 each place that term appears;

						(3)in the third

			 sentence, by inserting or the lawful permanent resident loses lawful

			 permanent resident status after United States

			 citizenship; and

					(4)by adding at the

			 end the following: A spouse or child, as defined in subparagraph (A),

			 (B), (C), (D), or (E) of section 101(b)(1), shall be entitled to the same

			 status, and the same order of consideration provided in the respective

			 subsection, if accompanying or following to join the spouse or parent. The same

			 treatment shall apply to parents of citizens of the United States being

			 entitled to the same status, and the same order of consideration provided in

			 the respective subsection, if accompanying or following to join their daughter

			 or son..

					(b)Allocation of

			 immigrant visasSection 203(a) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1153(a)) is amended—

					(1)in paragraph (1),

			 by striking 23,400 and inserting 38,000;

					(2)by striking

			 paragraph (2) and inserting the following:

						

							(2)Unmarried sons

				and unmarried daughters of permanent resident aliensQualified

				immigrants who are the unmarried sons or unmarried daughters (but are not the

				children) of an alien lawfully admitted for permanent residence shall be

				allocated visas in a number not to exceed 60,000 plus the number (if any) by

				which such worldwide level exceeds 226,000, plus any visas not required for the

				class specified in paragraph

				(1).

							;

					(3)in paragraph (3),

			 by striking 23,400 and inserting 38,000;

			 and

					(4)in paragraph (4),

			 by striking 65,000 and inserting 90,000.

					(c)Technical and

			 conforming amendments

					(1)Rules for

			 determining whether certain aliens are immediate

			 relativesSection 201(f) of the Immigration and Nationality Act (8 U.S.C.

			 1151(f)) is amended—

						(A)in paragraph (1),

			 by striking paragraphs (2) and (3), and inserting

			 paragraph (2),;

						(B)by striking

			 paragraph (2); and

						(C)by redesignating

			 paragraph (3) as paragraph (2).

						(2)Numerical

			 limitation to any single foreign StateSection 202 of the

			 Immigration and Nationality Act (8

			 U.S.C. 1152) is amended—

						(A)in subsection

			 (a)(4)—

							(i)by

			 striking subparagraphs (A) and (B);

							(ii)by

			 redesignating subparagraphs (C) and (D) as subparagraphs (A) and (B),

			 respectively; and

							(iii)in subparagraph

			 (A), as redesignated, by striking section 203(a)(2)(B) and

			 inserting section 203(a)(2); and

							(B)in subsection

			 (e), in the flush matter following paragraph (3), by striking , or as

			 limiting the number of visas that may be issued under section 203(a)(2)(A)

			 pursuant to subsection (a)(4)(A).

						(3)Allocation of

			 immigration visasSection 203(h) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1153(h)) is amended—

						(A)in paragraph

			 (1)—

							(i)in

			 the matter preceding subparagraph (A), by striking subsections (a)(2)(A)

			 and (d) and inserting subsection (d);

							(ii)in

			 subparagraph (A), by striking becomes available for such alien (or, in

			 the case of subsection (d), the date on which an immigrant visa number became

			 available for the alien’s parent), and inserting became

			 available for the alien’s parent,; and

							(iii)in subparagraph

			 (B), by striking applicable;

							(B)in paragraph (2),

			 by striking The petition and all that follows through the period

			 and inserting The petition described in this paragraph is a petition

			 filed under section 204 for classification of the alien’s parent under

			 subsection (a), (b), or (c).; and

						(C)in paragraph (3),

			 by striking subsections (a)(2)(A) and (d) and inserting

			 subsection (d).

						(4)Procedure for

			 granting immigrant statusSection 204 of the

			 Immigration and Nationality Act (8

			 U.S.C. 1154) is amended—

						(A)in subsection

			 (a)(1)—

							(i)in

			 subparagraph (A)—

								(I)in clause

			 (iii)—

									(aa)by

			 inserting or legal permanent resident after

			 citizen each place that term appears; and

									(bb)in

			 subclause (II)(aa)(CC)(bbb), by inserting or legal permanent

			 resident after citizenship;

									(II)in clause

			 (iv)—

									(aa)by

			 inserting or legal permanent resident after

			 citizen each place that term appears; and

									(bb)by

			 inserting or legal permanent resident after

			 citizenship;

									(III)in clause

			 (v)(I), by inserting or legal permanent resident after

			 citizen; and

								(IV)in clause

			 (vi)—

									(aa)by

			 inserting or legal permanent resident status after

			 renunciation of citizenship; and

									(bb)by

			 inserting or legal permanent resident after abuser’s

			 citizenship;

									(ii)by

			 striking subparagraph (B);

							(iii)by

			 redesignating subparagraphs (C) through (J) as subparagraphs (B) through (I),

			 respectively;

							(iv)in

			 subparagraph (B), as so redesignated, by striking subparagraph (A)(iii),

			 (A)(iv), (B)(ii), or (B)(iii) and inserting clause (iii) or (iv)

			 of subparagraph (A); and

							(v)in

			 subparagraph (I), as so redesignated—

								(I)by striking

			 or clause (ii) or (iii) of subparagraph (B); and

								(II)by striking

			 under subparagraphs (C) and (D) and inserting under

			 subparagraphs (B) and (C);

								(B)by striking

			 subsection (a)(2);

						(C)in subsection

			 (h), by striking or a petition filed under subsection

			 (a)(1)(B)(ii); and

						(D)in subsection

			 (j), by striking subsection (a)(1)(D) and inserting

			 subsection (a)(1)(C).

						203.ExceptionsSection 212(a)(9)(B)(iii) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1182(a)(9)(B)(iii)) is amended by adding at the end the

			 following:

				

					(V)Spouses,

				children, and parentsThe provisions of this subparagraph and

				subparagraph (C)(i)(I) shall be waived for spouses and children of legal

				permanent residents or citizens of the United States and parents of citizens of

				the United States (as such terms are defined in section 201(b)(2)(A)(i)) on

				whose behalf a petition was filed under section 203 on or before the date of

				introduction of the Immigrant Accountability

				Act of 2005, or who are derivative beneficiaries of such a

				petition.

					.

			

